Citation Nr: 0208731	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  99-03 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The veteran's active military service extended from December 
1964 to October 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision denied the 
veteran's attempt to reopen his claims for service connection 
for post traumatic stress disorder (PTSD).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The RO denied service connection for PTSD in September 
1997; the veteran was notified of this decision that same 
month, but did not file an appeal.

3.  A February 1998 VA hospitalization report shows a 
diagnosis of PTSD and relates the diagnosis to the veteran's 
combat service in Vietnam.  

4.  Evidence establishing a diagnosis of PTSD and a 
relationship between the disability and the veteran's active 
military service has been received since the September 1997 
RO decision.  

5.  The evidence received since the September RO decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

6.  The veteran engaged in combat with the enemy.

7.  The veteran's claimed stressors are related to combat and 
are consistent with the circumstances, conditions, and 
hardships of his combat service.  

8.  The medical evidence of record provides a diagnosis of 
PTSD.

9.  The medical evidence of record links the veteran's 
diagnosis of PTSD to combat related in-service stressors.  


CONCLUSIONS OF LAW

1.  The September 1997 decision of the RO denying service 
connection for post traumatic stress disorder is final.  38 
U.S.C.A. § 7105(c) (West 1991 & Supp. 2001); 38. C.F.R. 
§§ 3.104, 20.302, 20.1103 (1997).  

2.  Evidence received since the September 1997 RO decision 
denying service connection for post traumatic stress disorder 
is new and material, and the veteran's claim for service 
connection is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (2001).

3.  Post traumatic stress disorder was incurred in active 
service.  38 U.S.C.A. § 1110; 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA),  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the appellant with 
his claim and to provide him notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

The Board finds that a remand or additional development is 
not required in the present case.  The appellant has been 
notified on numerous occasions as to the evidence needed to 
support his claim.  Also, because of the Board's decision 
below, any additional development would only needlessly delay 
the veteran's claim.  


II.  Reopening the Claim

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  

To determine whether new and material evidence has been 
presented or secured to reopen a claim, a two-step analysis 
must be conducted.  Evans, at 283; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  "First, it must be determined whether 
the evidence presented or secured since the prior final 
disallowance of the claim is new and material when 'the 
credibility of the [new] evidence' is presumed. . . .  
Second, if the evidence is new and material," the claim must 
be reopened and the former disposition reviewed based on all 
the evidence of record to determine the outcome of the claim 
on the merits.  Evans, at 283 (citations omitted); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); see Duran v. Brown, 
7 Vet. App. 216, 220 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

New and material evidence means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to 
fairly decide the merits of the 
claim.

38 C.F.R. § 3.156 (2001).  

Recently new VA regulations have been adopted which implement 
more stringent criteria to be met in order to reopen a 
previously denied claim with new and material evidence.  The 
newly adopted regulations specifically provide that:

A claimant may reopen a finally 
adjudicated claim by submitting new 
and material evidence.  New evidence 
means existing evidence not 
previously submitted to agency 
decision makers.  Material evidence 
means existing evidence that, by 
itself or when considered with 
previous evidence of record, relates 
to an unestablished fact necessary 
to substantiate the claim.  New and 
material evidence can be neither 
cumulative nor redundant of the 
evidence of record at the time of 
the last prior final denial of the 
claim sought to be reopened, and 
must raise a reasonable possibility 
of substantiating the claim.

66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R § 3.156(a)(2002)).

However, the new, more stringent, regulations are applicable 
to claims filed on and after August 29, 2001.  In the present 
case the veteran filed to reopen his claim for service 
connection for PTSD prior to this date, which means that he 
only needs to meet the old criteria to reopen his claim.  
Under the less stringent criteria, the court has held that 
new and material evidence can be evidence which provides a 
more complete picture of the circumstances.  Hodge v. West, 
155 F.3d 1356 (1998).  

The first question in determining whether the evidence is new 
and material is whether the newly presented evidence is 
actually "new" in the sense that it was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of other evidence of record.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996); Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  The second question is whether the 
evidence is "probative" of the issue at hand.  Evans, 9 
Vet. App. at 283.  Evidence is "probative" when it 
"tend[s] to prove, or actually prov[es] an issue."  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing BLACK'S 
LAW DICTIONARY 1203 (6TH ED. 1990).  Determining what the 
"issue at hand" in a case is depends on the specified basis 
or bases, or the specific matter under consideration, for the 
last disallowance of the claim.  Evans, 9 Vet. App. at 284.  
If such evidence is "so significant that it must be 
considered in order to fairly decide the merits of the 
claim," then the claim must be reopened.  Hodge v. West, 155 
F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (1999).  When 
determining whether the veteran has submitted new and 
material evidence to reopen the claim, consideration must be 
given to all of the evidence since the last final denial of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996), Glynn v. 
Brown, 6 Vet. App. 523 (1994).

If the newly presented evidence is not "new," the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material" in the sense that it is not relevant to and 
probative of the "issue at hand," the claim to reopen fails 
on that basis and the inquiry ends.  See Evans, at 286 
(holding that "new" evidence was not relevant to and 
probative of a nexus between the claimed psychiatric disorder 
and an inservice injury or disease which was the "issue at 
hand" in the case, and therefore the "new" evidence was 
not "material" evidence and the inquiry ended, 
notwithstanding "old" evidence in the record pertaining to 
a nexus between the veteran's psychiatric disorder and his 
military service).

Determining what the "issue at hand" in a case is depends 
on the evidence that was before the Board when it last denied 
the veteran's attempt to reopen his claim and the reasons for 
its denial.  See Colvin, 1 Vet. App. at 174 (Material 
evidence is relevant to and probative of the issue at hand).  

In this case, the RO most recently denied service connection 
for PTSD in a September 1997 rating decision and notified the 
veteran of the decision that same month.  The veteran did not 
appeal the RO decision and it became final.  38 U.S.C.A. 
§ 7105(c) (West 1991 & Supp. 2001); 38. C.F.R. §§ 3.104, 
20.302, 20.1103 (1997). 

The matter under consideration in this case is whether PTSD 
was incurred during the veteran's active military service.  
In order for the veteran's claim to be reopened, evidence 
must have been presented, or secured, since the September 
1997 RO decision which is relevant to, and probative of, this 
matter under consideration.

The evidence of record at the time of the September 1997 RO 
rating Board decision which was relevant to the veteran's 
claim for service connection for PTSD included the veteran's 
service medical records, service personnel records, VA 
examination reports, and VA treatment records.  The medical 
evidence of record provided equivocal diagnoses of PTSD.  
However, a series of VA psychotherapy treatment records did 
confirm that the veteran was being treated on a regular basis 
for PTSD.   

The evidence received since the September 1997 RO rating 
decision which is relevant to the veteran's claim for service 
connection for PTSD includes a VA hospital discharge summary.  
This record reveals that the veteran required inpatient 
medical treatment at a VA medical center from February to 
April 1998.  This record indicates that the veteran has a 
diagnosis of PTSD and that it was related to his service in 
the Navy during the Vietnam War.  The Board concludes that 
this evidence is new because it was not before the RO when it 
denied service connection for PTSD in September 1997.  This 
evidence is also "material" because it bears directly and 
substantially upon the specific matter under consideration, 
namely whether the veteran has PTSD and if it is related to 
his military service.  

Based on the applicable law, regulations and court decisions, 
the additional evidence received since the September 1997 RO 
decision is new and material and provides the required 
evidentiary basis to reopen the veteran's claim.  The 
veteran's claim for service connection for post traumatic 
stress disorder is reopened.  

III.  Service Connection for Post Traumatic Stress Disorder

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (2001).  Direct service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (2001).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(2001); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed inservice stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an in-service stressor.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2001).

Review of the entire claims file reveals that the veteran 
originally initiated a claim for entitlement to service 
connection for PTSD in approximately 1983.  In February 1983 
a VA examination of the veteran was conducted.  Two separate 
examinations were conducted.  The examining psychologist 
indicated that the veteran had "technical post-traumatic 
stress disorders due to combat experiences."  However, the 
examining psychiatrist indicated that "the veteran did not 
show sufficient predicated severe stress other than a 
discussion of his river patrol duties."  This single 
statement summarizes the way in which prior VA adjudicators 
have treated the veteran's PTSD claim.  An August 1995 rating 
decision contains a similar statement which is "when 
referring to combat situations, there must be corroboration 
that the veteran was exposed to more than the ordinary 
stressful environment of a combat zone.  We are not bound to 
accept either the veteran's account of his Vietnam 
experiences or a psychiatrist's unsubstantiated post-service 
opinions that the veteran's alleged post traumatic stress 
disorder had its origins in service."  

Review of the entire claims file reveals that no adjudicator 
has ever made a determination as to whether or not the 
veteran "engaged in combat with the enemy."  Such a 
determination is critical to any veteran's claim for service 
connection for PTSD.  VA regulations specifically state that 
if "the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor."  38 C.F.R. § 3.304(f)(1) (2001).  

The veteran's discharge papers, DD 214, reveal that he served 
in the Navy from December 1964 to October 1967.  He was a 
seaman apprentice and he was awarded the Vietnam Campaign 
Medal and the Vietnam Service Medal.  This establishes that 
the veteran had service in Vietnam.  His last duty station is 
noted as being "COMRIVRON FIVE, Vietnam."  This means that 
the veteran served in River Patrol Squadron Five in Vietnam.  
The veteran's other service personnel records confirm his 
service with a river patrol squadron.  A letter of 
commendation from the veteran's service personnel record 
indicates that he served in River Patrol Section 513 and that 
he made 206 patrols and was "involved in 17 engagements with 
the enemy."  The letter also states that all the veteran's 
river patrols were conducted in hostile territory where he 
was subject to sniper fire.  The Board notes that the veteran 
separated from service in 1967, and that the Navy did not 
institute the Combat Action Ribbon as an award until 1969.  
It is clear from the evidence of record that the veteran 
served as a crew member of Navy river patrol boats during the 
Vietnam war.  As such, he clearly engaged in combat with the 
enemy as contemplated by 38 C.F.R. § 3.304 (f)(1).  

The Board finds as fact that the veteran engaged with combat 
with the enemy.  The veteran's allegations of stressors 
during service are those related to his combat service aboard 
river patrol boats.  These claimed stressors are consistent 
with the circumstances, conditions, and hardships of the 
veteran's service.  His lay testimony alone may establish the 
occurrence of these claimed in-service stressors.  38 C.F.R. 
§ 3.304(f)(1) (2001).  The February 1983 VA examination 
report and the 1998 VA hospital discharge summary provides 
diagnoses that the veteran has PTSD.  These reports also 
specifically relate the veteran's PTSD to the stressors he 
suffered while serving in combat.  Therefore, the evidence 
supports a grant of service connection for post traumatic 
stress disorder.  38 C.F.R. § 3.304(f) (2001).


ORDER

New and material evidence has been submitted and the claim 
for entitlement to service connection post traumatic stress 
disorder is reopened.  

Service connection for post traumatic stress disorder is 
granted.  



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

